              Case 2:16-cv-01866-JCC Document 192 Filed 04/15/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9       NORTHWEST ENVIRONMENTAL                          CASE NO. C16-1866-JCC
         ADVOCATES,
10
                                                          MINUTE ORDER
11                           Plaintiff,
              v.
12
         THE U.S. DEPARTMENT OF COMMERCE, et
13       al.,
14                           Defendants.
15

16           The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18           This matter comes before the Court on the parties’ stipulated motion to extend the
19   briefing schedule on Plaintiff Northwest Environmental Advocates’ motion for attorney fees
20   (Dkt. No. 191). Plaintiff and the Federal Defendants 1 request that the Court extend Federal
21   Defendants’ deadline to respond to Plaintiff’s motion until May 6, 2021 and Plaintiff’s reply
22   deadline until May 20, 2021 because the parties have reached a tentative settlement and Federal
23   Defendants must seek approval from appropriate officials. (See id.) The Court finds good cause
24

25   1
       “Federal Defendants” is not defined with precision in the motion, but the Court understands the
     term to refer to the U.S. Department of Commerce, the National Oceanic and Atmospheric
26   Administration, and the U.S. Environmental Protection Agency.

     MINUTE ORDER
     C16-1866-JCC
     PAGE - 1
              Case 2:16-cv-01866-JCC Document 192 Filed 04/15/21 Page 2 of 2




 1   and GRANTS the motion. Although the State of Washington did not join the stipulation, the

 2   Court concludes that its deadline to respond to Plaintiff’s motion, if it chooses to respond, should

 3   also be extended until May 6, 2021. Accordingly, the Court DIRECTS the Clerk to renote

 4   Plaintiff’s motion for attorney fees (Dkt. No. 177) for consideration on May 20, 2021.

 5   Defendants must file any responses to Plaintiff’s motion no later than May 6, 2021.

 6          DATED this 15th day of April 2021.

 7                                                          William M. McCool
                                                            Clerk of Court
 8
 9                                                          s/Paula McNabb
                                                            Deputy Clerk
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C16-1866-JCC
     PAGE - 2
